Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-3, drawn to an additive manufacturing (AM) system, classified in CPC B33Y 30/00.
II.	Claims 4-10 drawn to an additive manufacturing (AM) method and feature extraction method, classified in CPC B29C 64/393.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In this case the process for using the product as claimed can be practiced with another materially different product such as one having a camera configured to perform a temperature measurement and photography on each of the melt pools.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because at least the following reason(s) apply:

(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
During a telephone conversation with James Lynn O’Sullivan on 2/18/22 an election was made without traverse to prosecute the invention of Invention I, claims 1-3.  Claims 4-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Application is changed as follows:

Change Specification [0006] from “gray level co-occurrence matrix; GLCM)" to – gray level co-occurrence matrix (GLCM); –.

Change Specification [0008] from “gray level co-occurrence matrix; GLCM)" to – gray level co-occurrence matrix (GLCM); –.



Change Specification [0034] from “gray level co-occurrence matrix; GLCM)" to – gray level co-occurrence matrix (GLCM); –.

Change Specification [0045] from “gray level co-occurrence matrix; GLCM)" to – gray level co-occurrence matrix (GLCM); –.


Change claim 1, line 4 from “power bed" to – powder bed – and lines 31-32 from “gray level co-occurrence matrix; GLCM)" to – gray level co-occurrence matrix (GLCM); –.


Cancel claims 4-10.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to LO et al (US 2019/0128738, already of record), Renishaw PLC (US 2016/0236279, already 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMES SANDERS/Primary Examiner, Art Unit 1743